Title: To James Madison from Jacquelin Ambler, 17 May 1783
From: Ambler, Jacquelin
To: Madison, James


Dear Sir
Richmond Virga. 17. May 1783
Mr. Newton has at length sent the first Bills which I now transmit you, two of £500. each. I was alarmed at the first view of them, being drawn at a very long period after sight, but I observe they were accepted as long ago as September last & of course payable immediately. As Mr. Mercer’s order for £100. has been paid here; & Mr. Jones, I presume, will also expect to draw Money out of the Treasury on his arrival, I think it highly reasonable you should draw, in addition to your share of the present Remittance, a part of the arrears due to you. this I hope you will be able to effect. in aid of this Mr. Attorney has drawn by warrants upon the Auditors £300. on your Accot. which he has commissioned Mr. Webb to remit to you. I had procured three Bills of £100. each on Messrs. Inglis & Co. not doubting but the Auditors would on Mr. Randolph’s first application issue warrants for £300. on your Accot. but it seems they have lost the Account I was at so much trouble to state for them & they now fancy the Balance due to you even to this time does not exceed the £200. I kept no Copy of that Accot. but I hope you have & shall be obliged to you to send it by next post. I hope on sight of it to be able to satisfy the Gentlemen that you are under the Mark. The extreme hurry of business must apologize for this scrawl.
Be so good as forward an acknowledgment from the Gentlemen of the Sums each have drawn in the several Genl. Dividends & request the favor of them to state their Accots. to the 31st March inclu. & transmit them to the Auditors directing warrants to be made out. there is no other mode of adjusting their Accounts
